Citation Nr: 0502257	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  01-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
infection of the sweat glands.

5.  Entitlement to service connection for a skin disability, 
including as due to exposure to herbicides.

6.  Entitlement to service connection for a perforated left 
ear drum.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

9.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.

With the exception of the claim for service connection for 
PTSD, this case comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision.  The 
veteran filed a notice of disagreement with this rating 
decision in November 2000, a statement of the case was issued 
in September 2001, and the veteran perfected his appeal in 
October 2001.  

The claim for service connection for PTSD arises from a March 
2003 rating decision.  The veteran filed a notice of 
disagreement in May 2003, the RO issued a statement of the 
case in July 2004, and the veteran perfected his appeal in 
July 2004.

As detailed below, the claims for service connection for 
right ear hearing loss, a neck disability (to include 
degenerative arthritis of the cervical spine), and 
degenerative arthritis of the lumbar spine, are all addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In a November 2000 written statement, the veteran raised 
claims for service connection for non-Hodgkin's lymphoma and 
soft tissue sarcoma, as due to exposure to herbicides.  These 
matters have not been developed or certified for appeal, and 
are not inextricably intertwined with the issues now before 
the Board on appeal.  Therefore, they are referred to the RO 
for appropriate action. 
 

FINDINGS OF FACT

1.  By an April 1983 rating decision, the RO denied service 
connection for (in pertinent part) hearing loss, residuals of 
a neck injury, and residuals of an infection of the sweat 
glands. 

2.  With respect to the claims concerning left ear hearing 
loss, right ear hearing loss, and residuals of a neck injury, 
evidence received since the April 1983 rating decision is 
new, is not cumulative, and is so significant that it must be 
considered.

3.  With respect to the claim concerning residuals of an 
infection of the sweat glands, additional evidence received 
since April 1983 is either cumulative and duplicative, or 
does not bear directly and substantially upon the matter of 
service connection, and, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
that claim.

4.  A VA health care professional has opined that the veteran 
currently has left ear hearing loss which is most likely 
related to an explosion during active duty.

5.  A VA health care professional has opined that the veteran 
currently has a perforated left ear drum which is most likely 
related to an explosion during active duty.

6.  A June 2001 VA examination revealed no skin rashes or 
lesions.  

7.  The veteran has PTSD which was caused by active duty in 
an artillery support unit that came under fire at various 
landing zones in Vietnam between 1968 and 1969.  


CONCLUSIONS OF LAW

1.  The April 1983 rating decision which denied service 
connection for residuals of a neck injury, hearing loss, and 
residuals of an infection of the sweat glands 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160, 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been presented to reopen 
the claim for service connection for left ear hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  New and material evidence has been presented to reopen 
the claim for service connection for right ear hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

4.  New and material evidence has been presented to reopen 
the claim for service connection for residuals of a neck 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).

5.  New and material evidence has not been presented to 
reopen the claim for service connection for residuals of an 
infection of the sweat glands, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).

6.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2004).

7.  Perforation of the left ear drum was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

8.  Service connection for a skin disability, including as 
due to exposure to herbicides, is not warranted.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 1999 & Supp. 2001) and (2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001) and (2004).   

9.  PTSD was incurred in active military service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As detailed below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for residuals of an infection of the 
sweat glands, and that service connection for a skin 
disability (including as due to exposure to herbicides) is 
not warranted.  However, the Board will first discuss whether 
VA has met its duties to notify and assist the veteran 
regarding these denied claims.  

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a July 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claims.    

During the course of this appeal, the veteran was also sent 
notices of a rating decision, a statement of the case, and 
other letters concerning attempts to obtain evidence.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claims could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claims.  Likewise, these documents may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.  

While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

During the course of this appeal, RO obtained and reviewed 
service, VA, and private medical records, as well as written 
statements from the veteran and a copy of a decision of the 
Social Security Administration (SSA).  The Board is satisfied 
that VA has made a reasonable effort to obtain relevant 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  

Regarding the claim concerning a skin disability, the Board 
notes that a VA general medical examination was conducted in 
June 2001, and the report of this examination has been 
obtained and reviewed.  Regarding the claim concerning sweat 
glands, no examination is required because, as detailed 
below, no new and material evidence has been presented 
concerning the previously denied claim for service 
connection.  38 C.F.R. § 3.159(c)(4)(iii).  

Regarding both claims, the applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claims to reopen

By an April 1983 rating decision, the RO denied service 
connection for (in pertinent part) hearing loss, residuals of 
a neck injury, and residuals of an infection of the sweat 
glands, on the basis that the veteran did not - at that time 
- have these conditions.  He was notified of this rating 
decision in an April 1983 letter, but he did not submit a 
timely notice of disagreement.  Because the veteran did not 
file a valid notice of disagreement within one year of 
notification of the April 1983 rating decision, it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in June 1999) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

1.  Hearing loss

For purposes of applying the laws administered by VA, hearing 
loss is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 3000, 4000, 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence obtained in connection with the attempt to 
reopen includes the report of a June 2001 VA audio 
examination in which pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
30
LEFT
40
30
30
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear. 

The evidence also includes the report of an August 2003 audio 
examination in which pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
25
--
40
LEFT
30
25
25
--
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear. 

These reports (which reflect that the veteran does, in fact, 
have left ear and right ear hearing loss as defined by 38 
C.F.R. § 3.385) obviously bear directly and substantially 
upon the claim for service connection for left ear hearing 
loss and right ear hearing loss, are neither cumulative nor 
redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the 
claims.  Accordingly, the petition to reopen the claims for 
service connection for left ear hearing loss and for right 
ear hearing loss is granted and consideration may be given to 
the entire evidence of record without regard to any prior 
denial.  

The Board's adjudication of the claim for service connection 
for left ear hearing loss is discussed further below.  
Further evidentiary development into the now-reopened claim 
for service connection for right ear hearing loss is 
necessary, and the Board will thoroughly discuss the 
application of the duties to notify and assist in this claim 
in a subsequent decision (if the RO continues to deny the 
claim following remand).  

2.  Residuals of a neck injury

The evidence obtained in connection with this attempt to 
reopen includes the report of a January 1998 consultation, in 
which the impressions were degenerative disc disease of the 
cervical spine with a bulging central disk at C6-C7, causing 
what appeared to be right cervical radiculopathy signs.  A 
July 1998 VA cervical spine series revealed cervical 
spondylosis, worst in C6-7.

These medical records (which indicate that the veteran does, 
in fact, have current neck disability) obviously bear 
directly and substantially upon the claim for service 
connection, are neither cumulative nor redundant, and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the petition to 
reopen is granted and consideration may be given to the 
entire evidence of record without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for residuals of a neck disability is 
necessary, and the Board will thoroughly discuss the 
application of the duties to notify and assist in this case 
in a subsequent decision (if the RO continues to deny the 
claim following remand).  Therefore, the Board grants this 
appeal to this extent, subject to further evidentiary 
development.  

3.  Residuals of an infection of the sweat glands

Evidence of record at the time of the April 1983 rating 
decision consisted of (in pertinent part) the following: 

(1)  Service medical records which 
(according to the April 1983 rating 
decision) revealed an infection of the 
sweat gland of the right axilla, organism 
undetermined.  

(2)  A VA Form 21-526 filed in October 
1981, on which the veteran indicated that 
he was seeking service connection for a 
"glandular problem" which reportedly 
began in January 1970. 

(3)  The report of a September 1981 VA 
Agent Orange examination, during which 
the veteran reported that he was treated 
in service for swollen glands, and that 
he presently had recurrent swelling of 
glands in his axilla and groin.  The 
examination revealed no such swelling 
under the arms, but a left inguinal node 
was palpable.  The veteran was assessed 
as having a history of recurrent swollen 
glands and lymphadenopathy.  

(4)  A March 1983 written statement from 
the veteran, in which he indicated he was 
still seeking service connection for a 
gland problem and that he had been 
treated for this condition while in 
Vietnam.  

Subsequent to the April 1983 rating decision, the following 
evidence was associated with the claims file:

(a)  Numerous VA and private medical 
records reflecting treatment for various 
conditions between 1981 and 2004.  None 
of the records reflect treatment for a 
sweat gland condition.  

(b)  Written statements from the veteran 
dated in February 1987, November 2000, 
May 2003, and July 2004, in which he 
essentially reasserted that he had a 
glandular condition which first arose 
while he was in Vietnam.

(c)  The report of a June 2001 VA general 
medical examination, which noted that the 
veteran had no palpable or tender 
cervical, supraclavicular, or inguinal 
lymph nodes. 

(d)  A copy of a February 2001 decision 
granting the veteran disability benefits 
from the SSA, in which no mention was 
made of any sweat gland condition.

(e)  Copies of service medical records 
dated in July 1969, which noted that the 
veteran had an infection of the sweat 
gland of the right axilla.  

To the extent that the veteran has indicated that he is again 
seeking service connection for a sweat gland condition (item 
b), this evidence is not new.  These statements are 
essentially a repetition of assertions made in his October 
1981 VA Form 21-526, and are therefore merely cumulative.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, where resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The July 1969 service medical records (item e) were obviously 
before the RO in April 1983, as they were referenced in the 
April 1983 rating decision.  Therefore, these documents are 
not new.  Although the claims file now contains medical 
records (items a and c) and the SSA decision (item d) which 
were not of record at the time of the April 1983 rating 
decision, these records contain no statements or opinions to 
the effect that the veteran currently has a glandular 
condition which was first manifested in service.  Therefore, 
these records, while new, are not material.  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board finds that the evidence received subsequent to April 
1983 is not new and material and does not serve to reopen the 
veteran's claim for service connection for residuals of a 
sweat gland infection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a) (2000).  

III.  Claims for service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

1.  Left ear hearing loss/perforated left ear drum

The Board has reopened the claim for service connection for 
left ear hearing loss, and will now consider this claim on 
the merits.  The veteran (in a June 1999 written statement) 
also raised a claim for service connection for a perforated 
left ear drum.  Due to the similarity of these claims, the 
Board will discuss them together.  

According to a November 1981 rating decision, the veteran's 
service medical records reflected that the veteran complained 
of hearing loss on several occasions in service.  An April 
1969 examination revealed normal ears and hearing.  An 
October 1981 VA examination revealed normal hearing 
bilaterally. 

In a December 1999 written statement, the veteran asserted 
that his left ear drum was blown out during an explosion in 
Vietnam in approximately August of 1969.  He asserted that it 
bled for three days and that he was treated by a medic in a 
fire base.  Shortly after his discharge, he reportedly 
started having recurrence of pain and bleeding.     

In a November 2000 written statement, the veteran indicated 
that he had been treated for problems with his left ear at a 
VA outpatient clinic in late 1973 or early 1974.  

At a June 2001 VA examination, the veteran complained of 
hearing loss in his left ear since the 1969 explosion.  
Following the examination, he was diagnosed as having left 
tympanic membrane perforation and left mixed hearing loss.  
The VA examiner concluded that the tympanic membrane 
perforation and hearing loss were more likely than not due to 
acoustic trauma while in the military.  

At a June 2001 VA audio examination, the veteran complained 
of hearing difficulty, especially hearing speech.  He 
recounted how a large shell had exploded on his left side 
during military service.  As noted above, pure tone 
thresholds revealed left ear hearing loss as defined by 38 
C.F.R. § 3.385.  The audiologist also opined that the 
veteran's left ear hearing loss was most likely due to his 
noise trauma experienced in Vietnam.  

In light of the evidence of complaints of hearing loss in 
service, the current diagnoses of left ear hearing loss and 
of left tympanic membrane perforation, and the medical 
opinions relating both conditions to service, the Board finds 
that service connection for left ear hearing loss and for 
perforated left ear drum is warranted.  38 U.S.C.A. 
§ 5107(b).

2.  Skin disability, including as due to exposure to 
herbicides

The veteran has essentially claimed (such as in written 
statements submitted in July 1998 and November 2000) that 
while he served in Vietnam, he was exposed to herbicides 
(namely Agent Orange), and that as a result he currently has 
a skin condition. 

Under the original version of the law, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and who has one 
of the herbicide-related diseases listed in the law, is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, several diseases will be rebuttably presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service.  38 U.S.C.A. § 1116 (West 1999 & 
Supp. 2001); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001).  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law substantively changed 38 
U.S.C.A. § 1116.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 38 U.S.C.A. 
§ 1116(a)(2)(F) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2004).  Although the veteran has not been formally notified 
of this change in the law, he is not prejudiced because the 
changes completely favor his claim (by expanding the 
presumption of exposure to all veterans who had active duty 
in Vietnam, rather than merely to those who had had active 
duty in Vietnam and had one of the herbicide-related diseases 
listed in the law).  

The presumptive period for chloracne or other acneform 
disease consistent with chloracne (the only skin diseases for 
which there is a presumption of service connection) is one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 
Vet. App. 164 (1999).

The veteran's DD Form 214 confirms that he served in Vietnam 
during the Vietnam era.  Therefore he is entitled to a 
presumption of exposure to herbicide agents.  However, the 
evidence of record contains no diagnosis of chloracne (or 
other acneform disease consistent with chloracne) at any 
time, let alone within the one-year presumptive period 
following separation.  

At a September 1981 VA Agent Orange examination, he reported 
that while in Vietnam, he had consumed river water and smoked 
pot that may have been sprayed with Agent Orange.  He 
reported that at the time of the exposure he had a skin 
irritation on his hands and arms.  The present examination 
revealed dry scaling on the skin of the veteran's fingers.  
The assessment was rule out "fungus - tinea of hands."  An 
April 1994 private skin pathology report revealed an 
intradermal type melanocytic nevus on the right temple, a 
venous lake of the left ear helix, and dermatofibroma of the 
skin of the left forearm and right lower back.  

These post-service skin findings were obviously made many 
years ago.  More currently, at a June 2001 VA general medical 
examination, the veteran was found to have no skin rashes or 
lesions.  Further, no medical records (VA or private) 
subsequently associated with the claims file reflect any 
diagnosed skin disability.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability. "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the veteran himself has claimed he 
currently has a skin disability, the Board notes that as a 
layman, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a skin disability, including 
one arising from exposure to herbicides.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

3.  PTSD

The veteran essentially claims that he has PTSD primarily 
resulting from stressors arising from experiences in Vietnam.  
Service connection for PTSD requires medical evidence 
diagnosing the condition, a link (established by medical 
evidence) between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor(s) occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304(f).

There is competent medical evidence that the veteran 
currently has PTSD linked to his reported Vietnam stressors.  
For example, a June 2001 VA examination report included the 
diagnosis of PTSD, with the only stressors reported being 
those from the veteran's Vietnam service.  A similar PTSD 
diagnosis (based on military stressors) was made following a 
VA mental health outpatient visit in September 2003.  The 
only remaining question, then, is whether there is credible 
supporting evidence that the claimed inservice stressors 
occurred. 

The veteran's DD Form 214 indicates that he was a private (E-
1) in the Army, affiliated with the 50th Ordnance Company.  
His specialty was ammunition storage.  He served in Vietnam 
from March 1969 to March 1970 and received (in part) a 
Vietnam Service Medal with three bronze starts and a Vietnam 
Campaign Medal with device.  A DD Form 20 reflects that the 
veteran participated in the following campaigns: TET/69 
Counteroffensive, Vietnam summer/fall 1969, and Vietnam 
winter/spring 1970.  

At a May 2001 VA spine examination, the veteran reported that 
while in battle in 1969, he dove into shallow water at a 
drop-off zone.  During a June 2001 ear examination, he said 
that an explosion perforated his left ear while he was 
stationed in Vietnam.  At a June 2001 audio examination, he 
said that he had been exposed to extensive gunfire, 
artillery, and explosive noises while in Vietnam.  In a July 
2002 written statement, he recounted how, while in Vietnam, 
his unit was transferred to many different firebase landing 
zones, and how at one such zone, he dove into shallow water 
and hit a sand pit head first.  In a September 2002 written 
statement, he stated that while at another landing zone, the 
South Vietnamese Army allowed a prisoner to kill himself with 
a grenade.  In a May 2003 written statement, he claimed that 
he had heard shots fired when he was dove into the shallow 
water. 

The claims file includes copies of several photographs which 
appear to depict the veteran's fellow servicemen in Vietnam, 
as well as one photograph which depicts one soldier 
(presumably the veteran) holding a large artillery shell and 
standing in front of a group of other such shells.  The 
veteran has also submitted a videotape, lasting approximately 
45 minutes, which appears to depict him with other servicemen 
at various landing zones and/or fire bases in Vietnam.  The 
videotape shows numerous helicopter landings and has several 
scenes in which rifles, pistols, and other firearms are being 
handled by servicemen and Vietnamese children.  The 
combination of the information found on the veteran's DD Form 
214, his own statements, and the photographs and video 
submitted is, in the Board's opinion, collectively sufficient 
to corroborate his claimed inservice stressors. 

In summary, there is medical evidence establishing a 
diagnosis of PTSD, credible supporting evidence that the 
claimed inservice stressors occurred, and a link (established 
by medical evidence) between current symptoms and the claimed 
inservice stressors.  All the criteria for a grant of service 
connection for PTSD are met.  Accordingly, resolving any 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran's PTSD was incurred in active service.  38 
U.S.C.A. § 5107.

In light of this result (a grant of service connection), a 
detailed discussion of VA's various duties to notify and 
assist with regard to this claim is unnecessary (because any 
potential failure of VA in fulfilling these duties is 
essentially harmless error). 

ORDER

The claim for service connection for left ear hearing loss is 
reopened.

The claim for service connection for right ear hearing loss 
is reopened, and to this extent the appeal is granted.

The claim for service connection for residuals of a neck 
injury is reopened, and to this extent the appeal is granted. 

New and material evidence not having been received to reopen 
the claim for service connection for residuals of an 
infection of the sweat glands, the claim remains denied.

Service connection for left ear hearing loss is granted.

Service connection for a perforated left ear drum is granted.

Service connection for a skin disability, including as due to 
exposure to herbicides, is denied.  

Service connection for PTSD is granted.



REMAND

Service connection for right ear hearing loss

The veteran should undergo a VA examination to determine the 
nature and etiology of any right ear hearing loss, as 
detailed below.

Service connection for residuals of a neck injury, 
degenerative arthritis of the cervical spine, and 
degenerative arthritis of the lumbar spine

Medical records confirm that the veteran currently has 
cervical and lumbar spine conditions.  Following a January 
1998 consultation, the impressions were degenerative disc 
disease of the cervical spine with a bulging central disk at 
C6-C7.  Following a June 2001 VA spine examination, the 
impressions included degenerative disc disease of the 
cervical spine and facet arthritis in the lumbar spine.  
Private MRIs conducted in August 2001 revealed (in part) 
degenerative disc disease at L4-5 and cervical spondylosis 
from C3-4 through C7-T1.  Finally, MRIs conducted by VA in 
November 2002 revealed cervical spondylosis and hypertrophic 
changes in the L4-L5 facet joints.   

Over the course of his appeal, the veteran has asserted that 
his neck and lumbar spine conditions result from different 
in-service incidents.  For example, in written statements 
submitted in June 1999, December 1999, and November 2000, he 
has variously asserted that while on active duty in late 
1970, he injured his neck after being kicked in the face.  He 
has asserted that in 1969, while in Vietnam, he was carrying 
two howitzer shells on his shoulders, and that one of the 
shells apparently rolled off and struck his lower back, 
injuring it so much that he could not walk for two days.  As 
detailed in the decision above, the veteran has also asserted 
that while in combat in Vietnam, he dove headfirst into 
shallow water at a drop-off zone.  In his December 1999 
written statement, he suggested that this had injured his 
neck. 

Service medical records apparently once associated with the 
claims file are no longer present.  However, according to a 
November 1981 rating decision, the service medical records 
revealed that the veteran was treated in May 1970 for 
complaints of low back pain of two days duration, and that 
also in May 1970, he reported being struck on the forehead 
with a coke bottle and complained of frontal headaches.  
Subsequent service medical records were apparently negative 
regarding a back condition.  

Following the veteran's May 2001 VA spine examination, the 
examiner did not feel that the veteran had a significant 
disability, and that his pain was out of proportion to the 
findings, "as related to his service in the military."  
This statement, however, goes more toward the severity of the 
veteran's cervical and lumbar conditions, and does not 
clearly address their etiology.  Therefore, after attempts to 
get more records are made, the veteran should undergo a new 
VA examination for a detailed etiology opinion, as detailed 
below.  

When considering the etiology of the veteran's cervical and 
lumbar conditions, it is important to note that private 
medical records reflect that in March 1980, he sought 
treatment after falling head first into the ground (while 
chasing someone in his work as a police officer) and 
apparently injuring his left shoulder, left hip and lower 
spine.  Medical records also reflect that the veteran was 
treated for cervical and lumbar symptoms following a May 1984 
motorcycle accident.  He also sought treatment in February 
1997 for neck pain after apparently running into a window 
corner.  

In any case, concerning the 1970 in-service incident in which 
the veteran was reportedly struck in the neck, he has 
repeatedly stated that he was treated for the resultant neck 
injury in an emergency room setting at Fort Carson in 
Colorado Springs, Colorado.  An attempt to get these hospital 
records was apparently made in 1998, but in a document 
received in November 2000, the National Personnel Records 
Center (NPRC) indicated that they needed the exact dates of 
the veteran's hospitalization there.  VA has not followed-up 
on this request for further information, and should do so on 
remand (as detailed below).  

The February 2001 disability determination by the SSA 
included a list of attached exhibits which referenced medical 
records different from those already in the claims folder.  
These medical records should be sought on remand, along with 
any other outstanding SSA medical records.  

Accordingly, the Board remands for the following:

1.  Ask the veteran to provide (if 
possible) the exact dates that he was 
hospitalized or otherwise treated at Fort 
Carson following his 1970 neck injury.  
Thereafter, contact the NPRC and request 
any outstanding service medical records 
pertaining to the veteran.  Document in 
the claims file all attempts to locate 
and obtain these records.  Once obtained, 
permanently associate these records with 
the claims file.  

2.  If the service medical records in 
question are not located, develop this 
case according to applicable criteria 
pertaining to disposition of cases where 
service medical records are lost.  This 
includes notifying the veteran that he 
can submit alternate evidence, including, 
but not limited to, statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examination reports.  

3.  Request from the SSA all the medical 
records referenced as exhibits to its 
February 2001 disability determination, 
as well as any other outstanding medical 
records reflecting reassessment of the 
veteran since February 2001.  Once 
obtained, permanently associate all non-
duplicative documents with the claims 
folder.

4.   Thereafter, schedule a new VA joints 
examination.  Ask the examiner to review 
the veteran's medical history and conduct 
all necessary special studies or tests, 
including x-rays.  Request that the 
examiner answer the following questions: 

a.  Does the veteran currently have 
a neck or cervical spine disability, 
to include degenerative arthritis?  
If so, is it at least as likely as 
not (i.e., at least a 50 percent 
probability) that this disability 
(i) had its onset in service or is 
otherwise related to incident(s) in 
service, or (ii) had its onset 
within one year after the veteran's 
discharge in February 1971?   

b.  Does the veteran have 
degenerative arthritis of the lumbar 
spine?  If so, is it at least as 
likely as not that this disability 
(i) had its onset in service or is 
otherwise related to incident(s) in 
service, or (ii) had its onset 
within one year after the veteran's 
discharge in February 1971?   

5.  Schedule the veteran for a VA ear 
examination, to include audiological 
testing.  The claims folder must be 
reviewed.  After the audiological testing 
is conducted, the ear examiner should 
review the veteran's medical records for 
any history of noise exposure or 
significant acoustic trauma, and respond 
to the following:

Does the veteran currently have 
right ear hearing loss?  If so, it 
is at least as likely as not (i.e., 
a probability of at least 50 
percent) that the right ear hearing 
loss is related to any noise 
exposure during active duty, or 
otherwise had its onset in service?

6.   If either examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

7.  Thereafter, reconsider the claims for 
service connection.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which references 
all relevant actions taken on the claims, 
summarizes the evidence, and discusses 
all pertinent legal authority.  Allow 
appropriate time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                     
______________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


